DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131). 
Regarding claim 1, Dardona teaches a method of forming a heating circuit assembly that is connected to electrical power source (electronic circuit component) (paragraphs 0002 and 0031). Dardona teaches the conductive heating element 26 is printed onto the substrate utilizing an ink solution comprising conductive metal nanoparticles (paragraphs 0031-0033) (depositing nanoparticle ink comprising conductive metal on a substrate). Dardona teaches to cure the nanoparticle ink to form cured nanoparticle ink (paragraphs 0032-0033 and 0035). Dardona teaches to form a protective layer 24 on the heating element 26 after the element is cured, wherein the protective layer 24 is aluminum oxide, which is the same material formed in step c and d as instant claimed invention (paragraphs 0013 and 0039). 

	Regarding claim 5, Dardona teaches the substrate is thermoplastic (plastic) (paragraph 0005). 
	Regarding claim 6, Dardona teaches the nanoparticle ink form a conductive trace (paragraphs 0004 and 0031). 

	Regarding claim 8, Nosrati teaches to repeat the steps c and d to form more oxide layer on the first oxide layer (paragraphs 0027 and 0029).
	 Regarding claim 10, Nosrati teaches to subject the first layer of precursor material to a purge gas (carrier gas) before step d (paragraph 0028).
	Regarding claim 11, Nosrati teaches the purge gas is nitrogen gas, which is an inert gas (paragraph 0028).
	Regarding claim 12, Dardona teaches the conductive material comprises at least one of silver, copper and gold (paragraph 0033).
Regarding claim 14, Dardona teaches a method of forming a heating circuit assembly that is connected to electrical power source (electronic circuit component) (paragraphs 0002 and 0031). Dardona teaches the conductive heating element 26 is printed onto the substrate utilizing an ink solution comprising conductive metal nanoparticles (paragraphs 0031-0033) (depositing nanoparticle ink comprising conductive metal on a substrate). Dardona teaches to cure the nanoparticle ink to form cured nanoparticle ink (paragraphs 0032-0033 and 0035). Dardona teaches to form a protective layer 24 on the heating element 26 after the element is cured, wherein the protective layer 24 is aluminum oxide, which is the same material formed in step c and d as instant claimed invention (paragraphs 0013 and 0039). 
Dardona does not explicitly teaches the aluminum oxide protective layer 24 is formed by subjecting the cured nanoparticle ink to a first precursor gas and a second precursor gas as claimed in step c and d. however. However, Nosrati teaches a method 
	Regarding claim 15, Dardona teaches the protective layer is aluminum oxide (paragraphs 0013 and 0039).
	Regarding claim 16, Dardona teaches the nanoparticle ink form a conductive race (paragraphs 0004 and 0031).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) on claims 1, 5-8, 10-12 and 14-16, and further in view of Wright (US20150092377). 
Regarding claim 2, Dardona in view of Nosrati teaches all limitations of this claim, except the nanoparticle ink is extruded through an extrusion needle. However, Wright teaches a method of forming microelectronic device (abstract) and discloses nanoparticle filled conductive ink can be dispensed using printing (Dardona’s method, paragraph 0032) or needle dispense (extruding through an extrusion needle) (paragraph 0054). Printing and needle dispensing in depositing nanoparticle ink are considered as functionally equivalent technique as evidenced by Wright. Therefore, it would have been obvious to one of ordinary skill in the art to substitute needle dispense (extruding through an extrusion needle) for printing to dispense the nanoparticle ink in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati. 

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) on claims 1, 5-8, 10-12 and 14-16, and further in view of Manasterski (WO2020058130A1 using co-pending US Application Publication US20210348270 as English translation).  
Regarding claims 3-4, Dardona in view of Nosrati teaches all limitations of this claim, except the oxide layer thickness. However, Mansterski teaches a method of forming an aluminum oxide, titanium oxide protective layer on a silver surface (Dardona teaches the heating circuit can be silver) (paragraphs 0001 and 0010) and discloses the 
Regarding claim 9, Mansterski teaches a titanium oxide layer (second oxide) is formed on the aluminum oxide layer (first oxide), and both layers are formed by ALD with different precursors (paragraphs 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use for a titanium oxide layer (second oxide) on the aluminum oxide layer (first oxide) as protective layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches the ALD aluminum oxide and titanium oxide stack forms compact coats and obtain extremely thin and highly protective coatings to protect the silver from bring tarnished while preserving the final appearance of the silver surface (paragraphs 0008 and 0042). Since Nosrati teaches an atomic layer deposition (ALD) .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) as applied to claims 1, 5-7, 10-12 and 14-16, and further in view of Mahajan (US20190322111). 
Regarding claim 13, Dardona in view of Nosrati teaches all limitations of this claim, except the nanoparticle ink is deposited to form an antenna. However, Mahajan teaches a method of patterning nickel nanofiber using precursor ink (paragraph 0003) and discloses conductive ink comprising nanoparticles and used to form antennas and electrical circuit components by printing (paragraph 0005). Antennas and electrical circuits in are considered as functionally equivalent products that can be made by the same method by printing the conductive nanoparticle ink as evidenced by Mahajan. Therefore, it would have been obvious to one of ordinary skill in the art to substitute antenna for electrical circuits as the deposited product in method of forming the electronic circuit component as disclosed by Dardona in view of Nosrati. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) in view of Nosrati (US20190157131) on claims 1, 5-8, 10-12 and 14-16, and further in view of Manasterski (WO2020058130A1 using co-pending US Application Publication US20210348270 as English translation).  
Regarding claim 17, Dardona teaches a method of forming a heating circuit assembly that is connected to electrical power source (electronic circuit component) (paragraphs 0002 and 0031). Dardona teaches the conductive heating element 26 is printed onto the substrate utilizing an ink solution comprising conductive metal nanoparticles (paragraphs 0031-0033) (depositing nanoparticle ink comprising conductive metal on a substrate). Dardona teaches to cure the nanoparticle ink to form cured nanoparticle ink (paragraphs 0032-0033 and 0035). Dardona teaches to form a protective layer 24 on the heating element 26 after the element is cured, wherein the protective layer 24 is aluminum oxide, which is the same material formed in step c and d as instant claimed invention (paragraphs 0013 and 0039). 
Dardona does not explicitly teaches the aluminum oxide protective layer 24 is formed by subjecting the cured nanoparticle ink to a first precursor gas and a second precursor gas as claimed in step c and d. however. However, Nosrati teaches a method of forming a pedestal comprising a step of forming an aluminum oxide (first oxide) protective layer on a conductive member (paragraphs 0006 and 0014). Nosrati teaches the aluminum oxide protective layer is formed by an atomic layer deposition (ALD) process comprising steps of exposing the surface of the substrate (cured nanoparticle ink) to alternate gaseous precursors (paragraph 0027). Nosrati teaches to introduce a first gas (first 
Dardona in view of Nosrati does not explicitly teach the step e and f. However, Manasterski teaches a method of forming an aluminum oxide (first oxide layer) and an titanium oxide (oxide layer formed in steps e and f, second oxide layer) protective layer on a silver surface (Dardona teaches the heating circuit can be silver) (paragraphs 0001 and 0010). Manasterski teaches a titanium oxide layer (second oxide) is formed on the aluminum oxide layer (first oxide), and both layers are formed by ALD with different precursors (paragraphs 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use for a titanium oxide layer on the aluminum oxide layer as protective layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches the ALD aluminum oxide and titanium oxide stack forms compact coats and obtain extremely thin and highly protective coatings to protect the silver from bring tarnished while preserving the final 
Regarding claim 18, Dardona teaches the protective layer is aluminum oxide (paragraphs 0013 and 0039).
Regarding claim 19, Manasterski discloses the thickness of the aluminum oxide layer (first oxide layer) is 0.5 to 100nm (paragraph 0010), which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the thickness of the aluminum oxide layer as suggested by Manasterski in the method of forming an electronic circuit component as disclosed by Dardona in view of Nosrati because Manasterski teaches such thickness of aluminum oxide with a titanium oxide form compact coats and obtain extremely thin and highly protective coatings to protect the . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona (US20160007474) and Nosrati (US20190157131) in view of Manasterski (WO2020058130A1 using co-pending US Application Publication US20210348270 as English translation) as applied to claims 17-19, and further in view of Mahajan (US20190322111).
Regarding claim 20, Dardona in view of Nosrati teaches all limitations of this claim, except the nanoparticle ink is deposited to form an antenna. However, Mahajan teaches a method of patterning nickel nanofiber using precursor ink (paragraph 0003) and discloses conductive ink comprising nanoparticles and used to form antennas and electrical circuit components by printing (paragraph 0005). Antennas and electrical circuits in are considered as functionally equivalent products that can be made by the same method by printing the conductive nanoparticle ink as evidenced by Mahajan. Therefore, it would have been obvious to one of ordinary skill in the art to substitute antenna for electrical circuits as the deposited product in method of forming the electronic circuit component as disclosed by Dardona in view of Nosrati. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717